Citation Nr: 1642092	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  09-45 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a right wrist disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a right lower extremity disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a left lower extremity disability, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected disabilities.

10.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.

11.  Entitlement to service connection for widespread pain.

12.  Entitlement to an initial rating in excess of 10 percent for residuals of a right calcaneus fracture.

13.  Entitlement to an initial rating in excess of 10 percent for left plantar warts and residual scars.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran had active service from March 2005 to August 2005 and from March 2006 to June 2007.  The Veteran also served in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California; and March 2008, July 2008, and December 2010 rating decisions by the RO in Portland, Oregon. 

The issues of entitlement to service connection for bilateral lower extremity, bilateral ankle, bilateral foot, right wrist, IBS, and headache disabilities, and entitlement to an increased initial rating for a heel disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Bilateral hearing loss disability did not manifest during active service or within one year following separation from service and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  Throughout the claims period, the preponderance of evidence is against the finding that the Veteran has a current disability of widespread pain. 

3.  Throughout the claims period, the Veteran's plantar warts and residual scar have been manifested by one painful, but stable plantar wart on the Veteran's left foot. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309, 3.385 (2015).

2.  The criteria for service connection for widespread pain have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for an initial rating in excess of 10 percent for scars have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7820-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2007, January 2008, and February 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in a March 2016 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims being decided.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2015). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss 

The Veteran claims that his currently diagnosed hearing loss disability is due to acoustic trauma during active service.  A review of the evidence of record, to include VA medical records, VA audiological examinations, and lay statements shows that the preponderance of the evidence is against a finding that the currently diagnosed hearing loss is etiologically related to any aspect of active service, was caused or aggravated by service-connected disabilities, or manifested to a compensable degree within one year following separation from service.  Therefore, the claim for service connection must be denied. 

Generally, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

Here, the Board notes that the evidence of record shows that the Veteran has hearing loss disability in both ears, as defined by VA regulations.  A VA audiological examination most recently conducted in December 2015 found that the Veteran's puretone thresholds exceed those levels required to constitute a hearing loss disability.  38 C.F.R. § 3.385 (2015). 

Likewise, in-service incurrence of acoustic trauma has also been conceded by VA.  The Board, in a October 2015 decision, which remanded the claim for service connection for hearing loss, granted service connection for tinnitus, and conceded in-service acoustic or noise trauma, based on the Veteran's in-service duties.  

Therefore, the only question that remains is whether there is an etiological link between the current hearing loss disability and the in-service noise trauma.  The Board finds that the preponderance of the competent medical evidence of record is against a finding of a nexus between active service and current hearing loss.  The Board notes that the Veteran was provided a VA audiological examination most recently in December 2015.  While the Veteran was diagnosed with hearing loss in both ears during the examination, the examiner opined that there were no etiological relationship between the Veteran's hearing loss and noise exposure in service. 

The December 2015 examiner noted that a review of the service medical record, to include separation examinations, showed there were no significant threshold shift in the Veteran's hearing between entry to and exit from active service.  Specifically, the examiner even noted that subsequent to leaving service, for the year after separation, audiometric examinations during that period did not demonstrate development of significant hearing loss.  Therefore, the examiner noted that even considering the acoustic trauma from service it was less likely than not that the Veteran's hearing loss was due to the noise exposure during the Veteran's active service. 

The Board notes that a review of the additional medical evidence of record, to include VA medical records shows no additional evidence that speaks to the nature and etiology of the Veteran's hearing loss, as it relates to service.

The Board acknowledges that the Veteran has asserted that his hearing loss is related to in-service noise trauma.  The Board finds the lay claims as to the etiology of the hearing loss disability to be not competent.  The Veteran, as a layperson, is not competent to speak to such complex matters such as the etiology of hearing loss because he is not shown to have the required medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2) (2015); Bruce v. West, 11 Vet. App. 405 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); Layno v. Brown, 6 Vet. App. 465 (1994).  Here, competent evidence concerning the etiology of the Veteran's hearing loss has been provided by a medical professional, which the Board finds to be more persuasive because of the training and expertise of the examiner. 

While the Board acknowledges that the Veteran may be competent to speak to the fact that his hearing has worsened through the years, when he first noticed hearing loss, or that he has difficulty hearing in certain situations, he is not competent to speak to the fact that circumstance of active service caused current hearing loss disability.  That lay opinion, to the extent that it may be competent, does not hold much probative weight and is outweighed by the opinions of medical professionals because of their training and expertise.  Therefore, the Board finds that the nexus opinion from the VA examination to be the most probative in determining the nature and etiology of the Veteran's hearing loss, and as the preponderance of the competent evidence is against the claim, the claim must be denied. 

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  As sensorineural hearing loss, as an organic disease of the nervous system, is among the chronic disease under § 3.309(a), the Board finds that continuity of symptomatology may serve in lieu of a medical nexus.  38 C.F.R. § 3.303(b) (2015).

The Board finds that a review of the evidence of record, to include the Veteran's lay statements does not demonstrate a continuity of symptomatology of hearing loss.  Specifically, the Board notes that there is no objective medical evidence that the Veteran began having hearing loss, as defined by the VA, during service or within one year following separation from service and has continued to experience that hearing loss since.  The Board notes that to constitute a hearing loss disability under VA regulation, the Veteran's hearing must achieve certain objective levels of severity.  Impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The Board notes that a review of the competent medical evidence of record shows no evidence that the Veteran's hearing acuity reached that level of severity during the presumptive period within one year after service, or to the higher level required for a compensable rating.  38 C.F.R. § 4.86, Diagnostic Code 6100 (2015).  The Board notes that the Veteran's hearing at separation from service was noted to be normal and fell short of the threshold requirements to constitute a hearing loss disability under 38 C.F.R. § 3.385.  Likewise, in an VA audiological examination conducted shortly after the Veteran left service, in October 2007, the Veteran's puretone thresholds and speech discrimination scores fell short of meeting the criteria of 38 C.F.R. § 3.385.  While the Board acknowledges that during that examination, the VA examiner diagnosed hearing loss, the Board emphasizes that hearing loss is only considered a disability for VA purposes when the auditory thresholds reach a specific level of severity.  38 C.F.R. § 3.385 (2015).  Consequently, while the October 2007 examiner concluded a diagnosis of hearing loss, the audiometric results recorded from that examinations fall short of the required severity to be considered hearing loss.  Therefore, as the preponderance of evidence does not show that Veteran had a hearing disability as defined by regulation, directly after service, the Veteran's claim for service connection fails also on a presumptive basis.

Accordingly, as the preponderance of evidence is against the finding of a relationship between the Veteran's hearing loss and active service, or service-connected tinnitus, or that sensorineural hearing loss manifested to a compensable rating within one year following separation from service, the Veteran's claim for service connection for hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Widespread Pain

The Veteran claims that he currently has widespread pain, as a result of active service and deployment.  The Board finds that, while there is evidence of various chronic orthopedic conditions throughout the Veteran's body, the evidence of record shows that the Veteran currently has no diagnosable condition associated with widespread pain.  Therefore, as the preponderance of evidence is against a finding that the Veteran has the claimed disability, or has had the claimed disability during or contemporary to the claims period, the claim for service connection must be denied. 

The threshold consideration for any service connection claim is the existence of a current disability.  In the absence of proof of a present disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the evidence of record includes no evidence of a diagnosis of any disability manifested by widespread pain.  An analysis of the service medical records, service personnel records, and post-service treatment records show no diagnosable condition or array of symptomology related to any such condition, to include several VA examinations. 

At a March 2010 VA examination, the VA examiner noted a review of the claims file and medical history, and an in-person examination of the Veteran.  The examiner noted that while the Veteran had multiple orthopedic conditions that caused pain in both upper and lower extremities that the Veteran did not, in fact, have widespread pain.  Likewise, in the most recent December 2015 examination, the VA examiner again noted no diagnosis of widespread pain.  A review of the VA medical records demonstrates that at no point during the appeals period has the Veteran been diagnosed with a current disability manifested by widespread pain.  

The Board notes that, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2015); Bruce v. West, 11 Vet. App. 405 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation);  Layno v. Brown, 6 Vet. App. 465 (1994).   The Board acknowledges that the Veteran has claimed that has a disability manifested by widespread pain, specifically in the extremities.  However, the Board finds that the Veteran, as a lay person, is not competent to provide a diagnosis for such a complex disability dealing with orthopedic and possibly neurological disorders, much less determining the etiology of any such a condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent evidence concerning the nature and extent of the Veteran's condition has been provided by medical professionals who have examined him, and the underlying medical history of his condition, and found no disability manifested by widespread pain.  The Board finds the evidence from those medical professionals to be most probative in determining whether there is any current disability manifested by widespread pain, and therefore the claim must be denied.

Although the Veteran has complained of widespread pain throughout the upper and lower extremities, there is no clinical evidence of a present disability as found by the March 2010 and December 2015 VA examinations.  While the Board acknowledges the Veteran's claims, the law holds that pain does not, by itself, without a diagnosed or identifiable underlying malady or condition, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Therefore, in the absence of competent evidence of medical findings of a disability manifested by widespread pain, the threshold requirement for substantiating the claim for service connection is not met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the preponderance of the evidence is against a finding of any current diagnosis for widespread pain, or a currently related disability, and the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).

Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

All of the evidence submitted in support of the Veteran's claim is to be considered. Separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately compensate the elements of disability present. 38 C.F.R. § 4.2 (2015).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

The regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching a decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).




Plantar Warts and Scars 

Service connection for a left foot plantar wart disability was established in a November 2007 rating decision, which assigned an initial 10 percent disability rating.  Subsequently, the Veteran filed a notice of disagreement contesting the initial rating, noting that the disability was more severe that that contemplated by the assigned 10 percent rating. 

For the entire claims period, the left foot plantar wart disability has been rated 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7820-7804.  As indicated by the hyphenated Diagnostic Code, the left foot plantar wart disability has been rated by analogy to infections of the skin not listed elsewhere.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be built up by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding 99 for the unlisted condition.  38 C.F.R. §§ 4.20, 4.27 (2015). 

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters), but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters), but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2015). 

Diagnostic Code 7802 is used to rate burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater and provide a 10 percent rating, the only rating available under that diagnostic code.  A superficial scar is one not associated with underlying soft tissue damage.  If multiple qualifying scars are present, a separate rating is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015). 


Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent disability rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015). 

As a preliminary matter, the Board finds that, on review, Diagnostic Code 7800 would not be appropriate when rating the Veteran's left foot plantar wart disability.  Diagnostic Code 7800 provides for rating burn scar, scars, or other disfigurement of the head, face or neck. 38 C.F.R. § 4.118 (2015).  Because the plantar wart and associated scar disability is located on the foot, Diagnostic Code 7800 is not for application.  The Veteran's condition is also not similar to, and does not more nearly approximate, dermatitis or eczema.  Therefore, Diagnostic Code 7806 is not applicable.

On review of all the evidence, lay and medical, the Board finds that, for the entire claims period, the Veteran's plantar wart disability has been manifested by a single, painful plantar wart that is analogous to a single scar.  The Board notes that a review of the record does not demonstrate that the Veteran's has even asserted that he has more than one plantar wart or scar on the left foot.  While the Veteran has claimed that his condition is painful, and affects his walking and standing, that claim has always related to a single plantar wart with scar.  In the hearing before the undersigned Veterans Law Judge, the Veteran asserted that not only is his plantar wart painful, but he has a history of wart removal that has been unsuccessful because the wart continues to regrow.  
At a December 2015 VA examination, the examiner found no evidence of painful or unstable scars.  Prior VA examination provided in October 2007 and April 2009 also provided no evidence that the Veteran's plantar warts were more than one, or manifested in any way other than pain. 

Therefore, the Board finds that the Veteran's service-connected plant wart does not warrant an initial rating in excess of 10 percent under any analogous Diagnostic Codes.  Here, both the medical evidence and the Veteran's own assertions show only one painful plantar wart on his left foot that is painful but not unstable.  A higher 20 percent disability rating under any of the previously described diagnostic codes remains not warranted.  Under Diagnostic Code 7804, of which he is currently rated under, a 20 percent rating is warranted only for three or four painful or unstable scars.  However, in this case, there is only one left foot plantar wart. Likewise, while there are no measurements provided for the Veteran's plantar wart, there is no indication, the evidence is against a finding, that the condition occupies a space at least 12 square inches.  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Codes 7801 or 7802. 

While the Veteran has claimed difficulty walking due to the plantar wart, the Board finds that is not shown by the competent medical findings on examination.  The Board finds that those medical findings or the most persuasive evidence because of the training and expertise of the examiners.  The Board further finds that a moderately severe disability of the foot, such that a higher rating could be assigned, is not shown.  The Board finds that the preponderance of the evidence is against a finding of moderately severe disability of the foot due to plantar wart and scar.  38 C.F.R. § 4.71a, 4.118, Diagnostic Codes 5284, 7805 (2015).

Accordingly, the Board finds that a higher rating in excess of the Veteran's current 10 percent is not warranted under any applicable Diagnostic Code.  The Board finds that evidence of record does not establish any symptoms of the service-connected plantar wart disability other than pain.  Therefore, the Board finds that the preponderance of the evidence is against the claim for a higher rating and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).
Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet App 111 (2008), 

The Board finds that the schedular criteria are adequate to rate the left foot plantar wart disability, and no referral for extraschedular consideration is required.  Based on the only reported symptom of pain, and the similarity between a plantar wart and a scar, the Board considered all potentially applicable schedular rating criteria specific to the skin, including the criteria specific to painful scars at Diagnostic Code 7804, and the Board also considered whether the disability could be rated by analogy to other disability of the foot.  38 C.F.R. §§ 4.20, 4.118, 4.71a (2015).  The Board acknowledges the Veteran's complaint of having to wear specialized shoes because of the location of the wart with scar, on the plantar service, and the affect that has on his ability to walk and stand.  However, the Board finds that does not create such an extraordinary or exceptional disability that makes the schedular rating inadequate.

The Board notes while Diagnostic Codes 7801-7804, for scars, contemplate a large area of the human body, the fact that certain Diagnostic Codes do specifically contemplate the head, face, and neck demonstrates that the disability ratings for scars, or in this case warts, contemplated placements on the various extremities including the bottom of the foot.  However, even if the Veteran's disability was considered exceptional and not contemplated by the schedular rating, the Veteran's plantar warts with scars are not shown to result in marked interference with employment or frequent periods of hospitalization.  The record does not demonstrate that as a result of his plantar warts he has experienced marked interference with employment or that he has to be frequently be hospitalized.  Consequently, referral for extraschedular consideration remains not warranted. 

A Veteran may be assigned an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, there competent evidence of record is against a finding that any combined effect of multiple service-connected disabilities creates such an exceptional circumstance.  The Board finds that the schedular rating criteria are adequate to rate the combined effects of the service-connected disabilities, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are fully contemplated by the rating criteria, including the effects on daily life.  In the absence of exceptional factors associated with the his left foot plantar wart, the Board finds that the criteria for referral for consideration of the assignment of an extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for a disability manifested by widespread pain is denied. 

Entitlement to an initial rating in excess of 10 percent for left foot plantar warts and residual scars is denied. 


REMAND

The Board finds that additional development is required for the remaining claims before the Board, to include service connection for bilateral lower extremity, bilateral ankle, bilateral feet, right wrist, IBS, and headache disabilities, and increased rating for residuals of a right heel disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

With regard to the service connection claims for the orthopedic issues to include the bilateral lower extremities, ankles, feet, and right wrist, the Board finds that the most recent VA examination afforded to the Veteran to evaluate those conditions to be incomplete.  Specifically, in a December 2015 VA examination for the claimed disabilities, the VA examiner found no diagnosis for any of the claimed disabilities.  However, in arriving at that conclusion, the examiner did not provide any rationale as to why the claimed problems were not considered a disability in light of previous diagnoses during the appeals period.  Specifically, in a February 2008 VA medical record, the Veteran had previously been diagnosed with chronic synovitis of the feet and ankles, and chronic muscular strains of the lower extremities.  Because the examiner's did not discuss the past diagnoses or reconcile them with the current conclusions make the examination incomplete. 

Likewise, during the claims period, the Veteran has also been diagnosed with issues with the wrists.  Specifically, in an April 2010 VA examination, examiner noted issues with the Veteran's wrists noting a diagnosis of synovitis and positive test results for carpel tunnel syndrome.  However, the December 2015 examiner found no diagnosis for any wrist disability.  The VA examiner also did not address any etiological relationship between any previously diagnosed right wrist condition, at any time during the appeals period, and his service, to include as secondary to any of the already service connected disabilities.  Consequently, the December 2015 examination is incomplete with regard to the right wrist disability. 

With regard to the claims for IBS and headaches, the Board notes that the December 2015 VA examination provided a current diagnosis for chronic diarrhea and headaches.  In providing an opinion, the examiner noted that neither disability was caused by any incident of the Veteran's service, to include as secondary to any of the service-connected conditions.  However, that with regard to secondary service connection, the examiner's opinion is incomplete, as it did not address aggravation.  The Board notes that secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, as the December 2015 examiner did not address aggravation in the opinion for the claimed conditions, that makes the examination incomplete. 

Therefore, as the most recent December 2015 VA examinations are incomplete, the Board finds that further development is required for VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the decision regarding the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Consequently, the claim must be remanded for VA examinations to fulfill the duty to assist the Veteran. 

Remand is also required of the claim of entitlement to right heel disability because that claim is inextricably intertwined with the other claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.

2.  Schedule the Veteran for an examination, with a medical doctor orthopedist who has not previously examined him, of the claimed bilateral lower extremity, bilateral ankle, bilateral foot, and right wrist disabilities.  For each claimed disability, the examiner should make a specific finding whether or not there is a diagnosable disability of the joint.  The examiner's attention is specifically directed to the Veteran's VA medical records for the period directly following separation from active service in October 2007, January 2008, February 2008, and April 2010.  The examiner is asked to reconcile those findings of diagnosable disabilities with the December 2015 examination findings of no diagnosable disabilities and the findings of the examination.  If the examiner cannot reconcile the discrepancy, and a current diagnosis remains not warranted for any of the claimed disabilities, the examiner is ask to provide an opinion regarding the nature and etiology of any diagnosed disabilities of the lower extremities, ankles, feet, and right wrist, during the entire appeals period, and whether it is at least as likely as not (50 percent probability or greater) that disability, diagnosed during the pendency of the appeal, (1) is related to the Veteran service or any event, disease, or injury during service, (2) is due to or the result of service-connected disability, (3) has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disability, or (4) represents arthritis that manifested within one year following separation from service.  The examiner must review the claims file and should note that review in the report.  Any additional tests that the examiner deems necessary should be performed.  The rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA examination of IBS.  The examiner must review the claims file and should note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that IBS was incurred in service or is due to any event, injury, or disease during service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that IBS is due to or the result of service-connected disability or treatment for a service-connected disability.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that IBS has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected disabilities.  The rationale for all opinions expressed should be provided. 

4.  Schedule the Veteran for a VA examination of a claimed headache disability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a headache disability was incurred in service or is due to any event, injury, or disease during service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a headache disability is due to or the result of service-connected disability or treatment for a service-connected disability.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a headache disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected disabilities.  The rationale for all opinions expressed should be provided. 

5.  Then, readjudicate the claims, to include the Veteran's claimed for an increased rating for his heel condition.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


